 


109 HR 4264 IH: Veterans Outreach Improvement Act of 2005
U.S. House of Representatives
2005-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4264 
IN THE HOUSE OF REPRESENTATIVES 
 
November 9, 2005 
Mr. McIntyre introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to improve the outreach activities of the Department of Veterans Affairs, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Veterans Outreach Improvement Act of 2005. 
2.Improvement of outreach activities within Department of Veterans Affairs 
(a)In generalChapter 5 of title 38, United States Code, is amended by adding at the end the following new subchapter: 
 
IVOutreach Activities 
561.Outreach activities: coordination of activities within the Department 
(a)The Secretary shall establish and maintain procedures for ensuring the effective coordination of the outreach activities of the Department between and among the following: 
(1)The Office of the Secretary. 
(2)The Office of Public Affairs. 
(3)The Veterans Health Administration. 
(4)The Veterans Benefits Administration. 
(5)The National Cemetery Administration. 
(b)The Secretary shall— 
(1)annually review the procedures in effect under subsection (a) for the purpose of ensuring that those procedures meet the requirements of that subsection; and 
(2)make such modifications to those procedures as the Secretary considers appropriate in light of such review in order to better achieve that purpose. 
562.Outreach activities: cooperative activities with States; grants to States for improvement of outreach 
(a)It is the purpose of this section to provide for assistance by the Secretary to the States in carrying out programs within their respective jurisdiction that offer a high probability of improving outreach and assistance to veterans, and to the spouses, children, and parents of veterans, so as to ensure that such individuals are fully informed about, and assisted in applying for, any veterans’ and veterans-related benefits and programs (including State veterans’ programs) for which they may be eligible.  
(b)The Secretary shall ensure that, as a condition of the provision of assistance by the Secretary under this section, that such assistance is provided for outreach and assistance under State and county veteran service programs referred to in subsection (a) in locations— 
(1)that have relatively large concentrations of populations of veterans and other individuals referred to in subsection (a); or 
(2)that are experiencing growth in the population of veterans and other individuals referred to in subsection (a). 
(c)The Secretary may enter into cooperative agreements and arrangements with State veterans agencies in order to carry out, coordinate, improve, or otherwise enhance outreach by the Department and the States (including outreach with respect to State veterans’ programs). 
(d) 
(1)The Secretary may make grants to State veterans agencies in order to achieve the following purposes: 
(A)To carry out, coordinate, improve, or otherwise enhance outreach, including activities pursuant to cooperative agreements and arrangements under subsection (c). 
(B)To carry out, coordinate, improve, or otherwise enhance activities to assist in the development and submittal of claims for veterans’ and veterans-related benefits, including activities pursuant to cooperative agreements and arrangements under subsection (c). 
(2)A State veterans agency receiving a grant under this subsection shall use the grant amount for purposes described in paragraph (1) by— 
(A)awarding a portion of such grant amount to local governments of that State that provide veterans outreach services, to be awarded on the basis of the number of veterans residing in the jurisdiction of that local government; 
(B)awarding a portion of such grant amount to local governments in that State seeking to establish a program of outreach services; and 
(C)using the remainder for outreach activities of that State veterans agency. 
(3)No portion of the amount of a grant to a State under this subsection may be used at the State level for the purpose of administering those funds. 
(4)Federal funds provided to a State by a grant under this subsection may not be used to provide more than 50 percent of the total cost of such State and local government activities and shall be used to expand existing outreach programs and services, not to supplant existing State and local funding. The Secretary shall allocate funds to the States for grants under this subsection on the basis of the veteran population of the respective States. 
(5) 
(A)In a case in which a unit of local government does not have a veteran services program, funds from a grants under this subsection may be used to establish such a program. 
(B)In a case in which a unit of local government does not have such a program and does not seek to establish such a program through assistance from a grant amount under this subsection, the State veterans agency may use funds available under this subsection to provide outreach services for that local government jurisdiction. 
(C)In the case of a State in which State and local government veteran service programs do not seek to receive a grant amount under this subsection, the funds for that State shall be reallocated to those States in which local government veteran service programs exist and have chosen to seek to receive a grant amount under this subsection. 
(6)Funds made available through a grant under this subsection may be used for education and training for State and local government employees who provide (or when trained will provide) veterans outreach services in order for those employees to obtain accreditation in accordance with procedures approved by the Secretary and, for employees so accredited, for purposes of continuing education.  
(7)In this subsection, the term State veterans agency means the element of the government of a State that has responsibility for programs and activities of that State government relating to veterans benefits. 
563.Outreach activities: funding 
(a)Amounts for the outreach activities of the Department under this subchapter shall be budgeted and appropriated through a separate appropriation account. 
(b)In the budget justification materials submitted to Congress in support of the Department budget for any fiscal year (as submitted with the budget of the President under section 1105(a) of title 31), the Secretary shall include a separate statement of the amount requested to be appropriated for that fiscal year for the account specified in subsection (a).  
564.Definition of outreachFor purposes of this subchapter, the term outreach means the act or process of taking steps in a systematic manner to provide information, services, and benefits counseling to veterans, and the survivors of veterans, who may be eligible to receive benefits under the laws administered by the Secretary to ensure that those individuals are fully informed about, and assisted in applying for, any benefits and programs under such laws for which they may be eligible. 
565.Authorization of appropriationsThere are authorized to be appropriated to the Secretary for the purposes of carrying out this subchapter, including the making of grants under section 562(d) of this title, the amount of $25,000,000 for each of fiscal years 2006, 2007, and 2008.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new items: 
 

Subchapter IV—Outreach Activities 
561. Outreach activities: coordination of activities within the Department 
562. Outreach activities: cooperative activities with States; grants to States for improvement of outreach 
563. Outreach activities: funding 
564. Definition of outreach 
565. Authorization of appropriations . 
 
